Me. Justice Audrey
delivered the opinion of the Court.
Isabel Oiler de Mediavilla brought an action, in the Municipal Court of Bayamón, against Jesús López and: Pedro-*673López to recover the sum of $300 which the defendants had acknowledged to owe her in a promissory note, together with interest thereon in case of default at the rate of one per cent per month.
The action was dismissed as to Pedro López, and the plaintiff took an appeal from that decision to the District Court of San Juan, which also dismissed the action as to said Pedro López. The present appeal has been taken from the latter judgment.
Although the question of jurisdiction has not been raised or discussed by the parties in their briefs, we must, however, consider and determine such question, since if this Court is without jurisdiction, we are precluded from deciding the appeal on its merits.
Subdivision 2 of section 295 of the Code of Civil Procedure, as amended by the Act of March 9, 1905, allows an appeal “from a judgment rendered on an appeal from an inferior court, within fifteen days after the entry of judgment, should the value of the property claimed or amount of the judgment not including products and interest thereon exceed three hundred dollars.”
As we have stated, the sum claimed does not exceed three hundred dollars, not including interest, and therefore we have no jurisdiction to decide the appeal, which must be dismissed.